Appeal by plaintiffs from a judgment of the Supreme Court in their favor, entered January 31, 1972 in Ulster County. In this automobile negligence action plaintiff, Alan C. Bonder, has recovered a verdict of $4,000 for personal injuries he sustained. He contends that the verdict is grossly inadequate, and that the court should have granted his motion to set aside the verdict on that ground. Plaintiff’s injuries consisted of a lacerated tongue which required eight stitches to close the wound, a lacerated chin requiring two stitches, a compression fracture of the vertebrae with a possible chip fracture at the fifth lumbar vertebra, and a chip fracture at the fourth lumbar vertebra; a small eorticle fracture of the humerus near *654the left shoulder joint; a fracture of the ninth and tenth ribs; neck strain and a contusion of the lower left lung. Plaintiff’s medical bills were in excess of $1,900, There was no denial that the injuries actually occurred, or that the medical expenses were reasonable or necessary. The jury returned a verdict in the sum of $4,000. Considering the injuries sustained and the medical expenses incurred, the verdict of $4,000 was palpably inadequate. The sum of $8,000 is a figure more reasonably' representative of the compensation under all the facts and circumstances. The verdict in the sum of $4,000 must, therefore, be set aside on the grounds of inadequacy and a new trial ordered on the issue of damages only, unless the defendants stipulate to increase the verdict to the sum of $8,000. (See Zlatehin v. Wisclihusen, 41 A D 2d 731; Fegley V. Steinbach, 33 A D 2d 884.) Judgment reversed, on the law and the facts, with costs, and a new trial, limited to the issue of damages to the plaintiff, ordered, unless defendants, within 20 days after service of the order to be entered hereon, shall stipulate to increase the verdict to $8,000, in which event judgment, as so modified, affirmed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Main, JJ., concur.